Case 1:20-cv-00338-TH-KFG Document 7 Filed 01/04/21 Page 1 of 2 PageID #: 27




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

MIGUEL JUAN SOLOMON                               §

VS.                                               §      CIVIL ACTION NO. 1:20-CV-338

ASSISTANT CHIEF KELLY, ET AL.                     §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Miguel Juan Solomon, a prisoner confined at the Jefferson County Correctional

Facility, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       SIGNED this the 4 day of January, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
Case 1:20-cv-00338-TH-KFG Document 7 Filed 01/04/21 Page 2 of 2 PageID #: 28




                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 5) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.




                                                2
